Citation Nr: 0923373	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-40 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a 
motor vehicular accident (MVA), to include claimed blood loss 
and head concussion.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty from June 1965 to June 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran had requested a local 
hearing in connection with the claims on appeal.  The matter 
was scheduled for July 2008.  The Veteran subsequently 
withdrew his request.  See Report of Contact dated in July 
2008.  As such, there are no outstanding hearing requests of 
record.  The Veteran presented testimony before the Board in 
January 2009.  The transcript has been associated with the 
claims folder.

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACTS

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed chronic sinus condition that is 
related to the Veteran's active military service.  

3.  Headaches were not incurred during the Veteran's active 
military service. 

4.  The competent medical evidence of record does not contain 
any currently diagnosed residuals of a MVA, other than a 
laceration scar of the right scalp for which service 
connection is currently in effect.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for residuals of a MVA, to include claimed blood loss and 
head concussion, have not been met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VCAA letters were issued in June 2004, December 2005, March 
2006, and July 2007.  The Veteran was notified of: the 
information or evidence necessary to substantiate the claims; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Veteran was also 
notified of the evidence necessary to establish a disability 
rating and effective date pursuant to the Dingess decision in 
March 2006.  

While the June 2004 VCAA letter issued prior to the decisions 
on appeal didn't list sinusitis as a claimed disorder, this 
letter and the others delineated above, provided sufficient 
notice as to the elements of a claim for service connection.  
Moreover, the matter was readjudicated in the November 2005 
statement of the case (SOC) and March 2006, January 2007, 
July 2008, and September 2008 supplemental statements of the 
case (SSOC).  Finally, the Veteran's statements and 
testimony, demonstrate that there was actual knowledge of 
what was needed to establish his claim.  Consequently, actual 
knowledge of the elements of his claim is established by 
statements or actions by the claimant that demonstrates an 
awareness of what was necessary to substantiate his claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 
Given this demonstrated understanding, the Board concludes 
that all required notice has been given to the Veteran with 
regard to his claim for sinusitis.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  The claims file 
includes the Veteran's service treatment and personnel 
records, post-service VA and private treatment records, lay 
statements, reports of VA examination, and the transcript 
from the January 2009 Board hearing.  

In March 2009, additional evidence was submitted to the Board 
after the September 2008 SSOC was issued.  The Veteran waived 
initial RO adjudication of the newly submitted evidence.  As 
such, Remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 20.1304(c).

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

III. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Sinusitis

The Veteran essentially contends that he is entitled to 
service connection for sinusitis.  He has set forth no 
specific incident as to service incurrence, simply that he 
has suffered from chronic sinusitis since his discharge.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this regard, 
the Veteran's service treatment records do show that he 
received medical care for sinus headaches in May 1967.  
Sinusitis was not diagnosed.  There was no further complaints 
and or treatment referable to the sinuses in service.  The 
May 1967 separation examination was similarly negative for 
sinusitis.

The mere fact that the Veteran complained of a sinus headache 
in 1967 is not enough to establish that a chronic sinus 
condition manifested during his active duty service.  38 
C.F.R. § 3.303(b).  Post-service, the Veteran was first 
treated for sinusitis in 1976, some 9 years after his 
separation from active military service.  Thereafter, he was 
variously treated for and diagnosed with sinusitis between 
1987 and 2003.  A March 2001 computerized tomography (CT) 
scan showed thick paranasal sinuses.  However, a VA 
examination conducted in January 2006 found no current 
evidence of an acute or chronic nose or sinus disease.  A CT 
can of the sinuses was normal.   

Looking at documented diagnoses in the claims file, there is 
a 9 -year evidentiary gap in this case between the Veteran's 
period of active service and the earliest diagnosis of 
sinusitis in 1976.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that a chronic sinus condition was the result of 
military service 9 years earlier.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of sinusitis between the period of active military 
service ending in 1967 and the first diagnosis in 1976, is 
itself evidence which tends to show that the Veteran's 
current condition did not have its onset in service or for 
many years thereafter.

As the Veteran's sinusitis was not shown during service or 
for years thereafter, service connection can only be granted 
if there is some medical evidence linking the current 
condition to service.  Here, there is no such medical 
evidence.  A current sinus condition was not found upon VA 
examination in 2006 and thus, a nexus opinion was not 
offered.  Moreover, there has been no subsequent treatment 
for sinusitis.  Remand for an addendum opinion is not 
necessary in order to decide the claim in this case as the 
record does not contain any evidence that the Veteran 
suffered a chronic sinus condition in service or that the 
claimed sinusitis may be associated with such.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003).  

While the Veteran contends that a chronic sinus condition has 
been present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  The Veteran is not a 
medical professional and his statements as to etiology do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence of 
record does not show a chronic sinus condition in service or 
for years thereafter, nor does it show that the Veteran has a 
current sinus condition that is related to service; the 
evidence is not in relative equipoise.  

Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for 
sinusitis, the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Headaches

The Veteran essentially contends that he is entitled to 
service connection for headaches.  He has set forth no 
specific incident as to service incurrence, simply that he 
has suffered from headaches since his discharge.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this regard, 
the Veteran's service treatment records do show that the 
Veteran reported frequent headaches on his May 1967 Report of 
Medical History.  The examiner indicated they were secondary 
to driving.  The corresponding medical examination conducted 
prior to separation was negative for a headache disorder.  
Two days later the Veteran received medical care for "sinus 
headaches".  

The mere fact that the Veteran complained of headaches in 
1967, which was attributed to driving, is not enough to 
establish that a chronic headache condition manifested during 
his active duty service.  38 C.F.R. § 3.303(b).  Post-
service, the first complaints of headaches are dated in 
November 1977, more than 10 years after service discharge.  
This is significant, because such an extended period of time 
before there is a diagnosis of a headaches would suggest that 
any in-service problems would have been acute and transitory 
in nature and resolved without residuals.  Thereafter, the 
Veteran was variously treated for headaches, sinus headaches, 
and tension headaches.   Skull x-rays in 1985 were negative, 
as were head CT scans conducted in July 1990 and February 
2003.

Looking at documented diagnoses in the claims file, there is 
a 10-year evidentiary gap in this case between the Veteran's 
period of active service and the earliest objective medical 
evidence of headaches in 1977.  The absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove that a chronic headache condition was the 
result of military service 10 years earlier.  See Maxson, 
supra.; see also Forshey, 12 Vet. at 74.

The Board realizes that the Veteran is competent to report 
continuing headaches.  However, when he received medical 
treatment in 1977, he did not report a 10 year history of 
headaches.  At that time the Veteran attributed his headaches 
to being hit in the left temple with a milk carton.  
Moreover, when receiving treatment in February 2003 for 
headaches he referred to only a one year history of 
headaches.  At that time he reported that he hit his head in 
the 90's.  

It was not until 2004 when he reported that his headaches 
began in service.  Had he been bothered since service by 
headaches, it is assumed that such history would have been 
given when he initially sought treatment for headaches.  In 
view of the negative findings on these records, current 
reports of headaches since service are less persuasive. 

More significantly, the record does not contain any competent 
medical opinion which relates the currently diagnosed tension 
headaches to the Veteran's military service.  A VA 
examination was conducted in July 2008, and the examiner 
noted that the Veteran reported a high level of stress.  The 
physician concluded that his headaches were more likely 
related to a high level of anxiety.  In summary, the Board 
finds that it would require resorting to an excessive degree 
of speculation to conclude that chronic headaches were 
incurred during his period of active duty.  

While the Veteran contends that headaches have been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  
The evidence of record does not show a chronic headache 
condition during service or for years thereafter, nor does it 
show that the Veteran's current problems are related to 
service; the evidence is not in relative equipoise

Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for 
headaches, the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.    

C.  Residuals of a MVA

The Veteran essentially contends that he is entitled to 
service connection for residuals of a MVA.  Specifically, he 
asserts that as a result of a MVA, which occurred enroute to 
home on the day of his discharge from active military 
service, he currently suffers from blood loss and a head 
concussion. 

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this regard, 
the Veteran submitted a billing document showing that he paid 
for emergency room treatment at a private hospital in June 
1967.  He reports that he received medical care as a result 
of a MVA.  VA previously conceded the MVA when it awarded 
service connection for a laceration of the right scalp.  See 
VA rating decision dated in September 2008.  

What remains to be determined is whether there are any 
diagnosed residuals of the MVA, to include blood loss and 
head concussion.  As noted above, there are no medical 
records from the MVA to support the claimed blood loss and 
head concussion.  Even assuming there was both at the time of 
the MVA, the objective medical evidence does not show any 
current residuals.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with respect to this claim.  


In July 2008, the Veteran underwent a series of VA 
examinations and VA examiners indicated that there were no 
neurological or any other residuals of the MVA.   The 
examiner opined the Veteran had a minor closed head trauma in 
1967 with no residual encephalopathy or symptoms related. 

The only evidence of record that suggests the existence of 
and/or a causal relationship between the Veteran's claimed 
disabilities and service is the Veteran's statements.  
However, his statements do not constitute competent evidence 
of a medical diagnosis or nexus opinion.  Espiritu, 2 Vet. 
App. at 494-95.  The evidence of record does not show any 
current residuals of the MVA, claimed as blood loss or head 
concussion; the evidence is not in relative equipoise

Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for residuals 
of a MVA, to include claimed blood loss and head concussion, 
the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.    


ORDER

Service connection for sinusitis is denied.

Service connection for headaches is denied.

Service connection for residuals of a MVA, to include claimed 
blood loss and head concussion, is denied.


REMAND

The Veteran has also filed a claim of entitlement to service 
connection for PTSD. Specifically, the Veteran asserts that 
PTSD is the result of coming under sniper while performing 
boat duties between September 1966 and December 1966, as well 
as the 1967 MVA.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

Establishing service connection for PTSD requires the 
following:  (1) medical evidence showing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

An October 2006 report of the U.S. Armed Services Center for 
Research of Unit Records (USACRUR), now called the United 
States Army and Joint Services Records Research Center 
(JSRRC), noted that it reviewed the Unit History of the 
1098th Transportation Company (medium boat) for the years 
1966 and 1967.  There was no record of a boating accident 
described by the Veteran.  Furthermore, there was only one 
casualty reported by the 1098th Transportation Company.  It 
was for a non hostile reason, a drowning.  

However, the Board notes that the Veteran has also reported 
that he came under enemy sniper fire at times.  The USACRUR 
report does not include any comments regarding whether the 
unit came under hostile fire.  There is a notation that 
suggested a search of the 1098th Transportation Company 
morning reports for 1966 and 1967.  The RO should attempt to 
obtain the morning reports.   

Furthermore, with regard to the MVA stressor, the Veteran 
submitted a statement from his treating VA psychiatrist dated 
in February 2009.  This physician noted that the Veteran was 
involved in a MVA on his day of discharge from service.  This 
psychiatrist indicated that it is medically reasonable to 
consider head trauma sustained at the time of the accident as 
a major cause to the Veteran's PTSD.  

VA previously conceded the MVA by awarding service connection 
for a laceration scar to the scalp.  However, there is some 
question as to whether there is a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)), and as to the sufficiency of the stressor 
upon which a PTSD diagnosis can be based.  Therefore, the 
Board finds that a VA examination is necessary  prior to 
rendering a decision on the merits of the claim.  38 U.S.C.A. 
§ 5103A; See also Dizoglio v. Brown, 9 Vet. App. 163, 166.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor event (or events) he alleges 
occurred in service, i.e. coming under 
sniper fire while performing boat duties 
between September 1966 and December 1966.  
He should be asked to identify specific 
dates (within a 60 day period), locations 
and any additional unit numbers to which 
he may have been assigned.  

2.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the Veteran's 
alleged service stressor (or stressors).  
This summary must be prepared regardless 
whether the Veteran provides an 
additional statement, as requested above.  
This summary and a copy of the Veteran's 
DD 214 and other service personnel 
records should be sent to the JSRRC with 
a request for any verifying evidence of 
whether the 1098th Transportation Company 
came under sniper fire between September 
1966 and December 1966.  Specifically, 
attempts should be made to obtain morning 
reports for the dates specified above. 


3.  The RO/AMC should schedule the 
Veteran for a VA psychiatric examination.  
The AMC/RO must specify for the 
psychiatrist the stressor or stressors 
which it has determined that the Veteran 
was exposed to in service and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the Veteran has PTSD.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in-
service stressors(s) supporting the 
diagnosis.  Specifically,  the examiner 
should be asked whether the claimed 
stressor (i.e., the 1967 motor vehicle 
accident), is sufficient to support a 
PTSD diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  Adequate 
reasons and bases for any opinion 
rendered must be provided.  The claims 
file must be made available to the 
examiner(s).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


